Citation Nr: 1231192	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  04-40 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this matter is with the RO in Atlanta, Georgia.

In an October 2007 decision, the Board denied the Veteran claim for entitlement to a rating in excess of 50 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Court set aside the Board's October 2007 decision, and remanded the claim for additional consideration.

The Board notes that in an October 2008 rating decision, the RO granted a temporary 100 percent rating from November 8, 2007 to December 31, 2007.  Therefore, the Board's consideration of the claim for a higher rating necessarily excludes the time period for which the temporary total rating was in effect.
 
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In September 2010, the Board remanded this matter for a VA examination to determine the current severity of the Veteran's service-connected PTSD.  The instructions to the examiner included that the examiner was to provide a Global Assessment of Functioning score and an explanation as to what the score represents.  However, as discussed in detail below, the Board finds that such instructions were not satisfied by the findings in the recent April 2011 VA examination report. 

In the April 2011 VA examination, the VA examiner assigned a GAF score of 77 and stated that the Veteran was "functioning at the same level as he was in 2002, during his last examination."  The examiner also indicated that the Veteran had severe symptoms of PTSD. However, as pointed out by the Veteran's attorney in a February 2012 letter, the GAF score and conclusions reached by the examiner are inconsistent with the findings on examination and with the overall records. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267   (1996) [citing the American Psychiatric Association  's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130  [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  Id.

In July 2002, the Veteran's was assigned a GAF score of 45.  In a February 2003 VA examination, he was assigned a GAF score of 50.  A December 2007 VA hospital discharge records shows that the Veteran was diagnosed with PTSD and assigned a GAF score ranging from 50 to 55.   According to the recent April 2011 VA examination report, the Veteran's current GAF score assigned is 77.   In light of the above, the Board finds that the VA examiner has not provided an explanation as to what the score represents consistent with the evidence of record.   In this regard, the assignment of a GAF score of 77 appears to be inconsistent with the examiner's conclusion that the Veteran's PTSD is chronic and severe.  Hence, further medical guidance to reconcile the apparent inconsistencies with the GAF score assigned and the level of functioning shown is necessary. 

The Board finds that the April 2011 VA examination is inadequate for rating purposes, and the claim will be remanded again.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one...."). 

In addition, all outstanding VA medical records should be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Also, the Veteran should be requested to provide or identify any additional relevant records, such as records from the Vet Center.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records dated from November 2010 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)  regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Contact the Veteran and request that he submit or identify any records that are not already associated with his claims folder and that are relevant to his claim, including Vet Center records. 

3.  Then, after completing the above, schedule the Veteran for another VA examination.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report).  

The examiner should explain what the GAF score represents in terms of functional impairment.   The examiner must explain the rationale for the opinion and GAF score by citation to supporting factual data.  The examiner must specifically comment on the GAF score of 77 assigned in the April 2011 VA examination report and the conclusion that the Veteran was "functioning at the same level as he was in 2002, during his last examination."  The examiner should reconcile, to the extent possible, those findings with those in prior VA medical records and VA examination reports, as discussed above.  

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

4.  After ensuring that the development above has been completed in accordance with the remand instructions, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




